Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 8, 2014

                                    No. 04-13-00859-CV

                                   Leonard K. HOSKINS,
                                         Appellant

                                             v.

                        Colonel Clifton HOSKINS and Hoskins Inc.,
                                         Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-03136
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
        The Court Reporter’s Notification of Late Record is this date GRANTED. The reporter’s
record is due on January 17, 2014.


                                                  ____________________________________
                                                  Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.


                                                  ____________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court